Exhibit 99.1 FOR IMMEDIATE RELEASE INVESTOR CONTACT: MEDIA CONTACT: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Mary Stutts Ph: 650-794-4403 Niamh Lyons Ph: 353-1-663-3602 ELAN CORPORATION PLC ANNOUNCES EXPIRATION OF TENDER OFFER FOR 7¾% SENIOR FIXED RATE NOTES DUE 2011 DUBLIN, IRELAND (BUSINESS WIRE) October 29, 2009 Elan Corporation, plc (NYSE: ELN) ("Elan") today announced the expiration and final results of the tender offer for the 7¾% Senior Fixed Rate Notes due 2011 (CUSIP No. 284138AC8) (the “Notes”) issued by its wholly-owned subsidiaries, Elan Finance public limited company and Elan Finance Corp. (the “Co-Issuers”).The tender offer expired on October 28, 2009, at 11:59 p.m., New York City time (the "Expiration Date"). On October 14, 2009, the Co-Issuers made a payment in cash for all Notes tendered prior to 11:59 p.m., New York City time, on October 13, 2009 (the "Early Tender Date"). As of the Early Tender Date, the Co-Issuers had received tenders in respect of $783.9 million aggregate principal amount of Notes, representing approximately 92.23% of the outstanding Notes, all of which were accepted for purchase. The holders of such Notes received total consideration of $1,019.38 per $1,000 of principal amount tendered. The total consideration included an early tender premium of $30.00 per $1,000 principal amount of Notes tendered.
